DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 104 and dependent claims 113-117, 120-134138-140, and 144 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 104 recite irradiating scleral treatment locations on the surface of the eye at cyclic repetition intervals sufficient to induce protective thermal preconditioning and therapeutic bio-stimulation of one or more of the trabecular meshwork, …” in lines 16-20. However, the repetition interval sufficient to induce the claimed protective thermal conditioning and therapeutic bio-stimulation cannot be determined from the claim language or the specification. Thus, the scope of this limitation cannot be determined and therefore renders the claims indefinite.
The term “sufficient” in claim 104 line 17 is a relative term which renders the claim indefinite. The term “repetition interval sufficient to induce the claimed protective thermal conditioning and therapeutic bio-stimulation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, this term renders claims 104, 113-117, 120-134138-140, and 144 indefinite.
Claims 105-111 recite the limitation "the system of claim 1" in line 1, respectively. There is an insufficient antecedent basis for this limitation in the claim because claim 1 is cancelled. Correspondingly, Claims 112, 118, 119, 135-137, and 141-143 are rejected because the claims indirectly depend on cancelled claim 1.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 104 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herekar et al., Pub. No. U.S. 2018/0207029 (hereinafter “Herekar).
Herekar discloses an ab externo automated laser treatment system for treating an eye in a subject ("The STEM [scleral translocation elasto-modulation] systems as described herein can be configured to treat glaucoma, for example with ultrasound, electromagnetic energy,", par. [0207]; "A single laser system can be configured for both glaucoma treatment", par. [0206]), comprising:
a non-contact laser source 806 configured to generate a laser beam having at least one wavelength to treat the eye by directing the laser beam from a location spaced from the eye ("A single laser system can be configured for both glaucoma treatment", par. [0206]), wherein the at least one wavelength is a near-infrared wavelength in the range of about 0.5-2.2 um ("low-powered ultrasound or infrared energy may be delivered to the tissue over a period of time in order to shrink the treatment locations and induce strain within the sclera which can cause stretching and translocation of other parts of the sclera which may, in turn, produce vacuoles.", par. [0252]; "the energy source may be configured to generate energy having a wavelength within a range from about 1.5 um to about 2.1 um.", par. [0272]);
a laser scanner 616 optically coupled to the non-contact laser source to receive the laser beam from the non-contact laser source and to scan the laser beam relative to the eye ("The first light source 608 emits a first beam of light 614 that is scanned by X-Y scanner 616", par. [0296]: fig. 7); and
a processor 604, and memory including stored computer-readable instructions that, responsive to execution by the processor, cause the laser treatment system to direct the laser beam to a plurality of trans-scleral treatment locations to be irradiated in a predetermined treatment pattern on an external surface of the eye ("The system 600 includes a processor 604 having a tangible medium 606 (e.g., a RAM). The processor 604 is operatively coupled to a first light source 608. The first light source 608 emits a first beam of light 614 that is scanned by X-Y scanner 616 through an optional mask 618 and optional heat sink 620 onto the eye 602. ", par. [0296]), wherein the trans-scleral treatment locations are 0-4 mm posterior to the corneolimbal junction ("IGS. 4B and 4C show a cross-section of the eye of FIG. 4A taken along line B-B with treatment annuli located on either side of Schlemm's canal. FIG. 4C shows a magnified view of the dashed box indicated in FIG. 4B. The two treatment annuli are positioned to straddle Schlemm's canal. Shrinkage of the tissue within the treatment annuli (as indicated by the arrows pointing inward in the treatment locations on FIG. 4C) may generate sufficient strain within the scleral tissue surrounding the treatment locations to open Schlemm's canal. The tissue surrounding Schlemm's canal may be urged towards the treatment locations following treatment (as indicated by the arrows extending from Schlemm's canal in FIG. 4C) which may in turn "pull" on the roof of Schlemm's canal and cause dilation and/or translocation of Schlemm's canal, thereby improving aqueous outflow for treatment of glaucoma.", par. [0261]; fig. 4c; "The outer treatment annulus may be located within about 2 mm radially outward of Schlemm's canal. ", par. [0259]), wherein the laser beam is repetitively directed to the same irradiated trans-scleral treatment locations on the surface of the eye ("The number of times energy can be repeatedly delivered to a region of tissue can be greater than two, and can comprise for example 3 to 10 repeated exposures to a region of tissue. ", par. [0278]), wherein the treatment locations are irradiated at intervals sufficient to induce protective thermal preconditioning and therapeutic bio-stimulation of one or more of the trabecular meshwork and/or ciliary body without photocoagulation of the tissue of the eye ("the energy source may direct energy to the eye with a power from about 50 mW to about 900 mW.", par. [0273]);
wherein the laser parameters are configured to provide irradiance of the laser beam and a scanning speed with which the laser beam moves around the predetermined treatment pattern that are adapted to increase the temperature of the outer scleral layers to a temperature of about 43-45 °C (“The temperature of the tissue treated with the STEM adjustment system may be within a range of about 37° C. to about 100° C., preferably 41° C. The temperature of the tissue may for example be within a range of about 37° C. to about 50° C., preferably within a range of about 37° C. to about 45° C., more preferably within a range of about 37° C. to about 44° C., still more preferably within a range of about 37° C. to about 41° C.”, par. [0199]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at ttp://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 23, 2022